DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2 and 5 cancelled.  Claims 1, 3-4 and 6-15 are pending.

Allowable Subject Matter
Claims 1, 3-4 and 6-15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches the display panel comprising 
a plurality of pixel structures disposed between the first substrate and the second substrate, wherein each of the pixel structures comprises a thin film transistor, a pixel electrode and a common electrode; 
a liquid crystal layer disposed between the pixel structures and the second substrate; and 
a transparent conductive layer disposed between the second substrate and the liquid crystal layer, 
wherein when the liquid crystal molecule of the liquid crystal layer is the positive liquid crystal molecule, the absolute voltage difference between the transparent conductive layer and the common electrode is smaller than or equal to 2.3V and is greater than or equal to 1V, a voltage of the transparent conductive layer is greater than a voltage of the common electrode in the first time period, the voltage of the transparent conductive layer is less than the voltage of the common electrode in the second time period, and the voltage of the common electrode in the first time period is the same as the voltage of the common electrode in the second time period.

Claim 3-4 and 6-15 are allowed since it depends on claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871